DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the guide being translationally movable as per claim 7 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
fluidly, and Applicant should amend the specification accordingly.
Appropriate correction is required.

Claim Objections
Claims 1–15 are objected to because of the following informalities:
The lead-in for the last section of claim 1 (starting on line 2) is grammatically inappropriate. This section of the claim should begin with term “wherein.”
Claim 2 recites “extending” (ln. 3) which is grammatically inappropriate for the part of the claim it’s in, and it should be replaced with “extends.”
Claim 4 recites “none-dispensing” (ln. 3), which should be “non-dispensing.” 
Claim 15 recites “fluidically” (ln. 2). While this term can be found in general, a more appropriate search does not indicate that it’s recognized as a word, i.e. it is absent from both the Oxford English Dictionary and the Merriam-Webster Dictionary, and therefore the Office is not convinced that it is proper. The proper term that should be used is fluidly, and Applicant should amend the claim accordingly.
The comma on line 3 of claim 15 is inappropriate and should be struck.
Claims 3 and 5–14 are objected to due to dependency upon a rejected claim.

Claim Rejections — 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites that “the guide is translationally and/or rotationally movable.” While rotational movement is clearly shown in the disclosure, translational movement of the guide is not. See pg. 14, lns. 27–30 only discussing pivotal mounting that would enable rotational movement, but not translational movement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, the phrase “for example” (ln. 9) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For examination purposes, the limitation associated with “for example” will be ignored.
Claim 1 recites “a position distant” (ln. 6) followed by “a position close” (ln. 7). Although these terms, separately, are terms of degree that would ordinarily render the claim indefinite, given how they are presented in the claim, they are clearly intended to define each relative to each other, and therefore do not render the claim indefinite.
Claim 8 recites “generally extending” (ln. 5). The term “generally” is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant should strike the term “generally.”
Claim 9 recites “substantially” (ln. 3). The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant should strike the term “substantially.”
Claim 12 recites “low entry” (ln. 2) and “low height” (ln. 3). Although claim 12 later recites “higher entry” and “greater height” that would indicate “low entry” and likely “low height” as a definite term of comparison, the term “low” remains indefinite as a term of degree because, although the claim clearly suggests that it be lower than the “greater height,” it still requires that it be “low,” where what qualifies as “low” is unclear. The Office suggests that Applicant amend “low” to “lower.”
claim 12, the phrase “such as” (ln. 5) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For examination purposes, the limitation associated with “such as” will be ignored.
Claims 2–7, 10, 11, and 13–15 are rejected due to dependency upon rejected claims.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–7 and 13–15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (US Pub. 2015/0040771).
Claim 1: Mori discloses a machine (1) having an operative orientation (see e.g. fig. 3) for dispensing a beverage (4′) and comprising:
a module (9) having a cavity (para. 50, “ingredient chamber”) and a cavity outlet (11) for guiding the beverage out of the cavity (fig. 3), the cavity being defined by a first module part (9) and a second module part (10), at least one of the parts being movable (10) along a module direction into a position distant from the other part (cf. its position in figs. 1, 5, or 10 with its position in figs. 3, 7, or 8—notice moved relative to 20) for transferring an ingredient capsule to and/or from the cavity (para. 54, “transfer position,” “beverage ingredient”) and into a position close to the other part for processing the capsule in the cavity to form the beverage (para. 55, “processing position”);
a guide (20) that has a guide outlet (22) and that is movable between:

a non-dispensing position (para. 66, “service configuration”) for preventing liquid from being guided out of the guide outlet to the dispensing area (para. 66, “into service area 3”); and
wherein the guide direction is horizontally angled away from the module direction when the machine is in its operative orientation (ascertainable from figs. 3 and 7).
Commentary: The Office acknowledges Applicant’s relevant position explanation on pg. 7, lns. 19–32 of the submitted specification.
Claim 2: Mori discloses the machine being in its operative orientation, and wherein the module direction extends in a module vertical plane (as ascertainable from figs. 5–10, the module direction is horizontal, and therefore may take place in a vertical plane) and the guiding direction extends in a guide vertical plane (from figs. 3 and 7, the guiding direction is at a slight downward angle that may occupy a vertical plane) that are at the horizontal angle (both planes occupy the same space and meet at a horizontal angle where the guide direction is angled away from the module direction).
Claim 3: Mori discloses the machine being in its operative orientation, and wherein the cavity outlet has a cavity outlet direction along which the beverage is guided out thereof (see beverage outlet 11 in the figures, some direction being necessary and inherent in the beverage flowing through the outlet), the cavity outlet direction being at a further horizontal angle to the module direction (given the outlet flow arrow distant from the module shown in figs. 3 and 4, there must be a horizontal component to the cavity outlet direction).
Claim 4: Mori discloses the at least one of the parts, when moved between the distant and the close positions, actuates the guide between the dispensing and the non-dispensing positions (see para. 74 explaining elements 10, 12, 13, and 24).
Claim 5: Mori discloses the guide having a member (24) which is actuated (via 12 and 13) to move the guide between the dispensing and the non-dispensing positions (para. 74).
Claim 6: Mori discloses the guide member (24) being actuated by the at least one of the parts (10) when moved between the distant and the close positions (para. 74, “when movable part 10 is moved”).
Claim 7: Mori discloses the guide being translationally and/or rotationally movable between the dispensing and the non-dispensing positions (see figs. 1–10 showing rotational movement between the dispensing and non-dispensing positions).
Claim 13: Mori discloses the guide having a draining edge (23) for draining residual beverage or liquid to a waste collector (para. 62, “collection reservoir (not shown) for waste material”) when the guide is in the non-dispensing position (para. 66, “service configuration . . . service opening 23 into service area 3′”).
Claim 14: Mori discloses the cavity outlet being configured to guide the beverage or liquid away from the guide to a waste collector (para. 62, “collection reservoir (not shown) for waste material”) when the guide is in the non-dispensing position (para. 74).
Claim 15: Mori discloses the module being fluidly connected to a source of liquid (para. 49, “liquid from a reservoir”), configured to liquid to the module (para. 49, “beverage preparation module 9 . . . connected to an internal circuit”) for mixing such liquid with an ingredient contained in the capsule to form the beverage (para. 50, “circulating a liquid therethrough”).


Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mori as applied to 1 above, and further in view of Thies et al. (EP 2 565 151 A1).
Claim 8: Mori discloses the guide having a guide channel (25) extending along the guide direction for receiving the beverage from the cavity outlet and guiding the beverage to the guide outlet (fig. 3)
Mori only seems to disclose its guide channel having a cross-section orthogonal to the guide direction (its bottom 25′ appears flat in fig. 3), and does not clearly disclose the cross-section having a width that increases with distance from the bottom.
However, Thies discloses a guide (32) having a guide channel (36) having a cross-section orthogonal to the guide direction (see 36 being flat in fig. 1), the cross-section having a width that increases with distance from the bottom (see figs. 1 and 2 showing the width decreasing closer to the bottom at outlet pipe 22).
The advantage of this feature is that it causes a funneling effect that helps dispense the beverage.
Therefore, it would have been obvious to one of ordinary skill in the art to render the guide channel of Mori as having a cross-section orthogonal to the guide direction and having a width that increases with distance from the bottom to cause a funneling effect that helps dispense the beverage).
Claim 9: Mori discloses the guide channel extending in asymmetrical, U-shape or V-shape or stepped-shape in the guide direction and along substantially the entire bottom (a U-shape is ascertainable from the figures).
Claim 11: Mori discloses the guide outlet having a maximum flow section that increases with a total height of the beverage above the bottom (see the rounded zone of 20 around 22; where a greater flow gives the flow a greater height, the more of this section is occupied).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9–13 of copending Application No. 16/339,462 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses all of the claim limitations in claim 1.
Claims 8–12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–13 and 15 of copending Application No. 16/339,462 in view of Mori.
As a related application, the Office trusts that Applicant can see the connection between the pending and reference claims, which differ only in that pending claim 1 has a dispensing and non-dispensing position, which is taught by Mori as indicated in the § 102 rejection of claim 1 above.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 10 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, while Mori shows raised sides of its channel 22, these raised sides do not constitute steps in the cross-section of the guide channel creating narrow and wide cross-sectional areas as claimed.
Regarding claim 12, neither Mori nor any other prior art of record show the claimed feature. Thies shows something similar with its guide element 60 and portion 102, but this is not for an outlet—Thies only has one at outlet pipe 22—and is instead for steam and condensate.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Dal Tio (US Pat. 5,896,806), Medema (US Pub. 2006/0186134), Wu et al. (US Pub. 2007/0251395), Popa et al. (US Pub. 2017/0347826).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN J NORTON/              Examiner, Art Unit 3761